EXHIBIT 10.2

 

General Credit Facility Agreement

 

This General Credit Facility Agreement (“this Agreement”) is entered into by
Hardinge Machine Tools B.V., Taiwan Branch (“the Applicant”) and Mega
International Commercial Bank Co., Ltd. (“the Bank”) in consideration of various
credit facility transactions between the parties.  It is hereby agreed that any
and all credit facility transactions between the parties shall be governed by
the following terms and conditions in addition to the executed individual credit
facility letter and other agreements:

 

Article 1: Types of Credit Facilities

 

The types of credit facilities as ticked below shall be extended under this
Agreement (please tick the appropriate boxes):

 

x

 

Bank loans for purchase of raw materials

 

o

 

Overdrafts

 

 

 

 

 

 

 

x

 

Bank loans for export business

 

o

 

Authorized bill guarantees

 

 

 

 

 

 

 

x

 

Bank loans for working capital

 

o

 

Authorized bill acceptance

 

 

 

 

 

 

 

o

 

Discounts

 

o

 

Authorized guarantees

 

Article 2: Total Amount of Credit Facility

 

The total amount of the credit facilities extended hereunder shall be
NT$100,000,000 or its equivalent in other foreign currencies.

 

The total amount of the credit facilities referred to in the preceding paragraph
shall mean the limit on the sum of all the drawings actually made under all the
facilities referred to in Article 1 hereof.  The total amount of all the
drawings made under all the facilities herein shall not exceed the total amount
of credit facilities set forth in this Article.

 

The amount of each of the credit facilities shall mean the individual amount of
that facility.  The drawings made by the Applicant under that particular type of
facility shall not exceed the individual amount of that facility.

 

Any credit balance under former credit facility agreements shall be added to the
total amount and individual amount in the two preceding paragraphs as
applicable.

 

In the event that the drawn amount exceeds the individual amount of each
facility or total amount of all facilities due to fluctuating exchange rates or
other reasons, the Applicant shall repay the portion exceeding the individual
amount or total amount immediately.

 

Article 3: Drawdown Period

 

The drawdown period for all types of facilities hereunder shall commence from
October 30th, 2009 and end on October 29th, 2010.  Subject to the terms and
conditions hereof, the Applicant may, within the drawdown period, apply to the
Bank for approval of making a drawdown in accordance with the requirements
agreed between the parties.

 

Article 4: Base Interest Rate and Adjustment

 

The base rate of the Bank shall be the interbank overnight interest rate plus
the Bank’s

 

1

--------------------------------------------------------------------------------


 

operational costs and reasonable profits.  The Bank may adjust its operational
costs and reasonable profits based on the market conditions, funding costs and
its business operations.

 

The Applicant agrees that in the event that the interest rate for each facility
hereunder is computed on the basis of the base rate plus certain margins (where
the Bank’s base rate is 2.5% per annum at the time of the signing of this
Agreement), the base rate shall be immediately adjusted according to that
adjusted by the Bank.  The Applicant further agrees that in the event of any
adjustments after the signing of this Agreement, such adjustments shall be
binding on the Applicant provided that they have been publicly announced by the
Bank at its place of business.

 

Article 5: Penalty and Default Interest

 

If the Applicant fails to repay the principal(s) or pay interest on the due
date, it shall pay, staring from the due dates thereof, a penalty calculated at
10% of the applicable interest rate for the first six months of delay, or 20% of
the applicable interest rate for the period starting from the seventh month of
delay.

 

If the Applicant fails to repay the principal(s) in accordance with this
Agreement, it shall pay, in addition to the penalty prescribed in the preceding
paragraph, a default interest on the unpaid principal(s) at the rate of the sum
of 1% per annum the applicable interest rate.  If the Bank has provided any
guarantees, in addition to the penalty prescribed in the preceding paragraph,
the aggregate sum of 1% per annum and the base rate of the Bank shall be imposed
on the Applicant as default interest from the date on which the Bank performs
the guarantee obligations hereunder.

 

Article 6: Exchange Risk

 

For those debts incurred by the Applicant in foreign currencies, the Applicant
may elect to pay the debts due in any foreign currency or New Taiwan dollars. 
The Applicant agrees that if the debts it owes to the Bank are to be repaid in
New Taiwan dollars, the Bank may elect the spot exchange rate prevailing on the
due day or the payment day; provided, however, that if the Applicant intends to
prepay the debts, it must obtain the prior consent of the Bank.

 

Article 7: Terms and Conditions of Each Type of Facilities

 

·                  Bank loans for purchase of raw materials

 

(1)               Purpose of Loan: For the purchases of raw materials and assets
or payments of intangible transaction payments.

 

(2)               Credit Line: NT$100,000,000 or its equivalent in other foreign
currencies (revolving).

 

(3)               Calculation and Payment of Interest:

 

(a)          Calculation of Interest:

 

(i)             US dollars: 6-month LIBOR plus 1.5% per annum and then to be
divided by 0.946.

 

(ii)          NT dollars: the Bank’s base rate, floating, subject to adjustments
as set forth in Article 4 above.

 

(iii)       Other foreign currencies: the Bank’s funding costs plus 1% per annum
and then to be divided by 0.946, floating.

 

(b)         Payment Method of Interest:

 

2

--------------------------------------------------------------------------------


 

Interest shall be paid on a monthly basis.  The monthly period for accruing
interest shall start from the 21st day of each month and end on the 20th day of
the following month.  Interest on loan in foreign currency may be converted into
New Taiwan dollars at the spot selling exchange rate of the Bank prevailing at
the time of conversion.

 

(c)          Interest shall accrue from the day on which the Bank advances the
loan(s) or the foreign bank pays the money.

 

(d)         In the event of the Bank’s acceptance of drafts issued by the
Applicant, the Applicant shall pay processing fees in accordance with the
following fee schedule and method:

 

(4)          Maturity Date

 

(a)          The Applicant agrees to repay the loan within 180 days of advancing
the loan by the Bank.

 

(b)         In the event of the Bank’s acceptance of drafts (issued by the
Applicant), the period between the acceptance date and the expiry date thereof
shall not exceed 180 days.  When such loan becomes due and payable, it shall be
repaid by the Applicant or with a separate loan extended by the Bank; provided,
however, that the periods covering the entire loan shall not exceed 180 days in
total.

 

(c)          For domestic goods purchased by the Applicant, subject to the prior
consent of the Bank, the Applicant may authorize the Bank to issue domestic L/Cs
or to accept or pay for the drafts or other certificates issued by the Applicant
for the beneficiary of such L/Cs; provided, however, that the loan must be
repaid within 150 days of the Bank’s issuance, acceptance, or payment thereof.

 

(d)         If the goods that have been purchased under this facility are sold
earlier than scheduled, the loan shall be repaid early.

 

(5)          Method, Terms and Conditions of Drawdowns

 

(a)          Each application for a letter of credit shall be deemed a drawdown
on the loan hereunder.  After the Applicant deposits a security bond in the
amount required by the Bank, the Applicant may apply to the Bank for a drawdown
by submitting a loan drawdown application or an application for a letter of
credit together with relevant transaction documents.

 

(b)         If the Applicant pays a third party for goods through methods other
than a letter of credit, including D/P, D/A, O/A, T/T or other means, it may,
subject to the Bank’s consent, submit a loan drawdown application and
transaction documents to apply to draw down an amount equivalent to    % of the
value of the transaction(s) concerned; provided, however, that the repayment
period for each loan shall not exceed      days.

 

(6)          If it is so required in the processing procedure, the Applicant
may, subject to the Bank’s consent, use the exclusive chop registered with the
competent authorities for import/export instead of the chop or signature that
appears on the credit facility agreement.

 

(7)          Subject to the Bank’s consent, the currency hereof may be converted
into another currency; provided, however, that no further conversion shall be
made after it is converted into New Taiwan dollars. If any payment is to cover
both the principal and interest, the Applicant shall, simultaneously upon the
currency conversion, pay the interest then accrued on the loan.

 

The conversion date and rate shall be otherwise agreed between the parties. In
the event that the amount exceeds the individual amount of this facility due to

 

3

--------------------------------------------------------------------------------


 

currency conversion, the Applicant shall pay the portion exceeding the
individual amount immediately.

 

(8)          If the negotiated value of the letters of credit hereunder exceeds
the total amount of the Bank’s loans that have been extended to the Applicant at
the time when the letters of credit are issued and the Bank agrees to provide a
further loan, the excessive portion shall also be included the drawn amount
hereunder and the Applicant shall be responsible for the repayment thereof.

 

(9)          For the procedures, liabilities and obligations in association with
the letters of credit hereunder, the Applicant agrees that the Uniform Customs
and Practice for Documentary Credits promulgated by the International Chamber of
Commerce and the relevant clauses for interpreting trade terms in international
rules shall apply and form a part of this Agreement.

 

(10)    The goods under the letters of credit hereof shall be insured at the
Applicant’s expense based on terms and conditions satisfactory to the Bank, with
the Bank as a preferred beneficiary.

 

·                  Bank loans for export business

 

(1)          Purpose of Loan: For the Applicant’s export of goods or services.

 

(2)          Credit Line: NT$100,000,000 or its equivalent in other foreign
currencies (revolving).

 

(3)          Calculation and Payment of Interest: Same as those for bank loans
for purchase of raw materials.

 

(4)          Maturity Date: The due date of each loan shall be the expiry day of
the relevant document required for borrowing the loan; provided, however, that
the loan shall be repaid within 180 days of the extension of the loan.

 

(5)          Method, Terms and Conditions of Drawdowns

 

(a)          The Applicant may apply to draw down on the loan by submitting the
loan drawdown application along with the documents set forth in (b) and
(c) below two business days before the scheduled advance date.

 

(b)         The Bank agrees that a loan shall be extended to the Applicant after
the amounts stated in irrevocable letters of credit with the Applicant being
named as the beneficiary, export purchase orders, sale and purchase contracts,
D/A, D/P or other documents are converted into New Taiwan dollars in accordance
with the agreed limit and exchange rate.  The Applicant shall submit the
originals of said documents (including amendments thereto) to the Bank and shall
repay the loan that is converted in New Taiwan dollars in accordance with the
Bank’s spot rate prevailing at the time of conversion or the rate agreed between
the parties at the time when the Bank handles the negotiation or acceptance of
such documents.

 

(c)          Subject to the Bank’s consent, the Applicant may use a D/A, D/P, or
other documents for borrowing loans within the limit set by the Bank in the
currency stated therein.

 

(6)          The Applicant shall perform the obligations under the
aforementioned letters of credit, export purchase orders, or sale and purchase
contracts, and shall not modify or cancel them without the Bank’s written
consent.

 

·                  Bank loans for working capital

 

(1)          Purpose of Loan: For the Applicant’s regular working capital.

 

(2)          Credit Line: NT$40,000,000 (revolving).

 

(3)          Calculation and Payment of Interest: Interest shall be calculated
at the Bank’s base rate, subject to adjustments as set forth in Article 4
above.  Interest shall

 

4

--------------------------------------------------------------------------------


 

be paid on a monthly basis.  The monthly interest period shall start from the
21st day of each month and end on the 20th day of the following month.

 

(4)          Maturity Date: The Applicant shall repay each loan within 180 days
of advancing the loan by the Bank.

 

(5)          Method, Terms and Conditions of Drawdowns: It should be handled in
accordance with the relevant loan drawdown application.

 

·                  Discounts

 

(1)          Purpose of Loan: For the Applicant’s assignment of the undue and
unaccepted drafts or notes it has obtained received from business transactions
for the Bank’s discounts.

 

(2)          Credit Line:
NT$                               (revolving/non-revolving).

 

(3)          Calculation and Payment of Interest:

 

(4)          Maturity Date: The period between the date of granting the
discounts by the Bank and the expiry dates of the notes and drafts shall not
exceed             days.  The expiry dates of the discounted notes and drafts
shall be deemed the repayment date.

 

(5)          Method, Terms and Conditions of Drawdowns:

 

(6)          The Applicant shall submit to the Bank the usance drafts or notes
received from business transactions conducted by the Applicant two business days
before the drawdown along with the relevant sale and purchase contract, supply
contract, invoices and documents evidencing the nature of the transactions. 
Subject to the Bank’s  approval, the loan to be extended shall
be               % of the value of the discounted drafts and notes.

 

(7)          In the event that the discounted drafts and notes are issued
outside the jurisdiction where the Bank is situated, interest shall be accrued
until the Bank collects the money under such drafts and notes.  The expenses for
accepting such drafts and notes shall be borne by the Applicant.

 

(8)          With respect to the drafts and notes for which the Applicant
applies for discounts from the Bank, the Applicant agrees that if the loan is
unpaid when due or the drafts and notes cannot be accepted or presented for
payment, the Applicant shall, upon receiving the Bank’s notice, repay the loan
immediately, including the principal, default interest, penalties and all
relevant expenses and compensate the Bank for its loss, if any.  Even if the
discounted drafts and notes are flawed or forged, the notice requirement is not
duly met, or the statute of limitations has expired, the Applicant shall repay
the loan in accordance with the terms and conditions hereof.

 

·                  Overdrafts

 

(1)          Purpose of Loan: For the Applicant’s overdrafts under the checking
account of No.     with the Bank.

 

(2)          Credit Line:
NT$                            (revolving/non-revolving).

 

(3)          Calculation and Payment of Interest:

 

(4)          When the sum of the principal and interest exceeds the limit of
this facility, the Applicant shall pay the exceeding portion immediately.

 

·                  Authorized bill acceptance

 

(1)          Purpose of Loan: For the Applicant’s application with the Bank for
the Bank’s acceptance of the drafts issued by the Applicant.

 

(2)          Credit Line:
NT$                              (revolving/non-revolving).

 

5

--------------------------------------------------------------------------------


 

(3)          Processing Fees:

 

(4)          Acceptance Period: With respect to the drafts for which the
Applicant applies for the Bank’s acceptance, the period between the expiry date
thereof and the acceptance date shall not exceed 180 days; provided, however,
that if the drafts are issued for repayment of the loan borrowed for purchasing
raw materials hereunder, the expiry date thereof shall not go beyond the due
date for repaying such loan.

 

(5)          When applying for draft acceptance, the Applicant shall submit the
drafts indicating the Bank as the payee and the Bank’s place of business as the
location of payment along with the authorization letter for draft acceptance and
other transaction documents for the Bank’s approval and acceptance.  When
applying for acceptance, the Applicant shall separately issue drafts at amounts
and expiry dates same as those to be accepted for preparation of compensation. 
If, after the Bank’s payment of the accepted drafts, the drafts for preparation
of compensation cannot be accepted for payment, the Applicant should repay the
loan in full immediately.

 

(6)          For those drafts accepted by the Bank, the Applicant shall
authorize a broker acceptable to the Bank to sell the drafts.  The Applicant
also agrees that the Bank may, at the broker’s request, deliver to the broker
the drafts duly affixed with the necessary chops one business day before the
issuance date of the drafts.

 

·                  Authorized Guarantees

 

(1)          Purpose of Loan: For the Applicant’s application with the Bank for
the Bank’s provision of guarantees for the purposes designated by the Applicant.

 

(2)          Credit Line:
NT$                                (revolving/non-revolving).

 

(3)          Processing Fees:

 

(4)          Scope of Guarantees:

 

(5)          Application Method: The Applicant shall submit a guarantee drawdown
application and the relevant guarantee letter for the Bank’s approval provided
that the guarantee to be provided falls within the aforementioned scope of
guarantee.

 

(6)          In the event that the guarantees are provided in the form of
letters of credit, the Uniform Customs and Practice for Documentary Credits and
the International Standby Practice promulgated by the International Chamber of
Commerce shall apply.

 

(7)          When the Bank performs its guarantee obligations, it shall make
independent judgments based on the papers provided by the guarantee beneficiary
without considering the goods, services or other actions covered by the
guarantees.

 

(8)          As soon as the guarantee beneficiary requests the Bank to perform
its guarantee obligations, the Applicant shall repay the loan immediately.  In
the event that foreign currencies are required, the Applicant shall be sole
responsible for repaying the loan in the designated foreign currencies.

 

Article 8: Miscellaneous

 

(1)          The Applicant shall obtain the approval of the board of directors
of Hardinge Machine Tools B.V. (“Parent Company”) and an authorization letter
from its chairman (for this Agreement).  The signatures of the chairman and
directors attending the meeting (approving this Agreement) shall be
authenticated by an ROC representative office or certificated by a local branch
of the Bank.

 

6

--------------------------------------------------------------------------------


 

(2)          The Applicant agrees that the drawdowns hereunder shall be made
only if the application documents bear the chops as designated in the board
resolution of the Parent Company, which shall be limited to the chops of the
branch and the manager as shown in the Applicant’s Branch Registration
Form issued by the Ministry of Economic Affairs.

 

(3)          Upon the expiry of the drawdown period set forth in Article 3
hereof, unless either party notifies the other party of its intention not to
renew this Agreement, this Agreement shall be automatically extended once for
another year; provided, however, that the Bank may terminate this Agreement or
reduce the credit line granted herein in the event that the Applicant’s assets
or creditability is in bad condition and that the Applicant fails to improve the
situation within a reasonable period set by the Bank.

 

 

Mega International Commercial Bank Co., Ltd.

 

 

 

s/s C. H. Tsai

 

 

 

Responsible Person: C.H. Tsai,

 

 

 

Manager of Nantou Branch

 

 

 

 

Address: No. 45, Wenchen Street, Nantou City

 

 

 

 

The Applicant hereby certifies that the Applicant has read all the above terms
and conditions within a reasonable period of time and fully understood them
before signing this Agreement.  Hardinge Machine Tools B.V., Taiwan Branch

 

 

Branch Manager and Litigious Agent:

 

 

s/s J. R. Ho

 

 

 

J.R. Ho

 

 

 

 

 

Address: No. 4, Tse-Chiang San Road, Nantou City

 

7

--------------------------------------------------------------------------------

 